J-S49003-15
J-S49004-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF C.F.C., A MINOR              IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
APPEAL OF: J.C., JR., FATHER
                                                     No. 339 MDA 2015


               Appeal from the Decree Entered January 21, 2015
                 In the Court of Common Pleas of York County
                      Orphans' Court at No(s): 2014-0086


IN THE INTEREST OF: C.C., A MINOR               IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
APPEAL OF: J.C., JR., FATHER
                                                     No. 365 MDA 2015


                Appeal from the Order Entered January 22, 2015
                 In the Court of Common Pleas of York County
              Juvenile Division at No(s): CP-67-DP-0000151-2013


BEFORE: BENDER, P.J.E., ALLEN, J., and OLSON, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED SEPTEMBER 01, 2015

       J.C., Jr. (“Father”), appeals, in the case docketed at 339 MDA 2015,

from the decree entered on January 21, 2015, by the Court of Common

Pleas of York County, involuntarily terminating his parental rights to his son,

C.F.C., born in June of 2013. Father has also filed a second appeal, in the

case docketed at 365 MDA 2015, from the court’s January 22, 2015 order

changing the goal for C.F.C. to adoption.1       Because these appeals are
____________________________________________


1
  While the initials “C.F.C.” are used in place of the minor’s name in 339
MDA 2015, and the initials “C.C.” are used in place of the minor’s name in
365 MDA 2015, both cases involve the same child. We will use the initials
C.F.C. herein.
J-S49003-15
J-S49004-15


interrelated, we consolidate them herein.           After careful review, we affirm

both the January 21, 2015 decree terminating Father’s parental rights, as

well as the January 22, 2015 order changing the goal for C.F.C. to adoption. 2

       We note that Father was permitted by order of this Court to file one

brief to address both of his appeals.            In that brief, Father presents the

following issue for our review:

       Whether the [t]rial [c]ourt erred in applying the test contained in
       In re Adoption of S.P., 47 A.3d 817 (P[a.] 2012)[,] in
       terminating the parental rights of Father when he had utilized all
       available resources to maintain his relationship with his child
       during his incarceration, and his incarceration will conclude in a
       time frame that would allow him to parent his child[?]

Father’s Brief at 5.

       In the argument portion of his brief, Father focuses on challenging the

court’s termination of his parental rights, rather than the court’s order

changing the goal for C.F.C. to adoption. Thus, we review Father’s appeal

according to the following standard:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
       A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
       supported, appellate courts review to determine if the trial court
____________________________________________


2
 C.F.C.’s mother, F.F.R.C. (“Mother”), executed a consent to the adoption of
C.F.C. on April 24, 2014, which the trial court confirmed in the January 21,
2015 decree terminating Father’s parental rights. Therefore, she is not a
party to this appeal.



                                           -2-
J-S49003-15
J-S49004-15

     made an error of law or abused its discretion. Id.; In re R.I.S.,
     36 A.3d [567,] 572 [(Pa. 2011) (plurality opinion)]. As has been
     often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel Bassett v. Kia Motors
     America, Inc., 613 Pa. 371, 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 575 Pa. 647, 838 A.2d 630, 634 (Pa.
     2003). Instead, a decision may be reversed for an abuse of
     discretion   only     upon      demonstration         of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying
     an abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents.     R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, 650 A.2d 1064, 1066 (Pa. 1994).

S.P., 47 A.3d at 826-827.

     Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the

                                     -3-
J-S49003-15
J-S49004-15

      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511;

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence the validity of the asserted statutory grounds for

seeking the termination of parental rights. In re R.N.J., 985 A.2d 273, 276

(Pa. Super. 2009).    This Court must agree with only one subsection of

2511(a), in addition to section 2511(b), in order to affirm the termination of

parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).

      In this case, the trial court concluded that the petitioning party, the

York County Office of Children, Youth, and Families, provided clear and

convincing evidence that Father’s parental rights should be terminated

pursuant to sections 2511(a)(1), (2), (5), and (8), as well as section

2511(b). Those provisions provide as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions

                                    -4-
J-S49003-15
J-S49004-15

         and causes of the incapacity, abuse, neglect or refusal
         cannot or will not be remedied by the parent.


                                      ***
         (5) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency for a period of at least six months, the
         conditions which led to the removal or placement of the
         child continue to exist, the parent cannot or will not
         remedy those conditions within a reasonable period of
         time, the services or assistance reasonably available to the
         parent are not likely to remedy the conditions which led to
         the removal or placement of the child within a reasonable
         period of time and termination of the parental rights would
         best serve the needs and welfare of the child.


                                      ***

         (8) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency, 12 months or more have elapsed from the date
         of removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.


                                      ***

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), (b).



                                     -5-
J-S49003-15
J-S49004-15

         With respect to section 2511(b), this Court has explained the requisite

analysis as follows:

         Subsection 2511(b) focuses on whether termination of parental
         rights would best serve the developmental, physical, and
         emotional needs and welfare of the child. In In re C.M.S., 884
         A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
         “Intangibles such as love, comfort, security, and stability are
         involved in the inquiry into the needs and welfare of the child.”
         In addition, we instructed that the trial court must also discern
         the nature and status of the parent-child bond, with utmost
         attention to the effect on the child of permanently severing that
         bond. Id. However, in cases where there is no evidence of a
         bond between a parent and child, it is reasonable to infer that no
         bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
         2008).    Accordingly, the extent of the bond-effect analysis
         necessarily depends on the circumstances of the particular case.
         Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

         Here, Father, who is incarcerated, primarily contends that the trial

court erred by focusing its decision to terminate his parental rights solely on

the length of his remaining incarceration, rather than considering all the

facts of the case. However, our review of the January 21, 2015 opinion by

the Honorable Todd R. Platts of the Court of Common Pleas of York County

convinces us that Judge Platts did, in fact, consider all of the relevant

circumstances of Father’s case, and did not terminate Father’s parental

rights    based    solely   on   the   length   of   his   remaining   incarceration.

Additionally, based on our examination of the certified record, the briefs of

the parties, and the applicable law, we conclude that Judge Platts’ thorough,

well-reasoned opinion properly addresses the grounds for terminating

Father’s parental rights and changing the goal for C.F.C. to adoption.

                                         -6-
J-S49003-15
J-S49004-15


Accordingly, we adopt Judge Platts’ opinion as our own and affirm both the

January 21, 2015 decree terminating Father’s parental rights, as well as the

January 22, 2015 order changing the goal for C.F.C. to adoption.

     Decree and Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2015




                                   -7-
                                                                             Circulated 08/26/2015 03:21 PM




IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA

In the Interest of:
        C.F.C.,                                         No. CP-67-DP-151-2013
                Minor Child                             Change of Goal

                      ***************************************
In Re: Adoption of
       C.F.C.,                                          No. 2014-0086           ~                           t'
               Minor Child                              Termination of Parental~htt~
                                                                                                ~;:        I'-.)

APPEARANCES:                                                                                    .xr- (")
                                                                                                'lift)     y
                                                                                                l>   z
                                                                                                     -f
                                                                                                           :3:.:
       Martin Miller, Esquire                                                                        ~     ~
       For York County Children and Youth Services                                                         L.)


       Sydney C.H. Benson, Esquire
       Guardian ad Litem for Minor Child

       Charles Hobbs, Esquire
       For the Mother

       Kathleen Prendergast, Esquire
       For the Father

                                        ADJUDICATION

       Before this Court are a Petition for Change of Goal, Petition to Confirm Consent to

Adoption and Petition for Involuntary Termination of Parental Rights filed by York County

Office of Children, Youth and Families ("Agency") on July 11, 2014, regarding C.F.C.,

whose date of birth is June.2013.

       An evidentiary hearing was held on December 17, 2014 addressing testimony and

evidence relating to Mother and Father. The entire Dependency Record for minor child,

C.F.C., docketed al CP-67-DP-151-2013, was incorporated into the hearing record.

                                             1



                                                 ·~--     .   --··   .... -··-·-··-   .....   ·~-~-~~            -~-·~·· .
                                                                                                              Circulated 08/26/2015 03:21 PM




                           Additionally, the Stipulation of Counsel filed December 12, 2014 was also incorporated into

                           the hearing record for the child, along with Exhibits 1, 2, 3, 4, and 5 for the Agency.

                           Father's Exhibit 1 was also incorporated as part of the hearing record. Based upon the

                           testimony and evidence presented at the hearing, as well as the history of this case, the

                           Petition for Change of Goal is GRANTED, the Petition for Involuntary Termination of

                           Father's Parental Rights is GRANTED as to C.F.C., and the Consent to Adoption filed by

                           Mother is CONFIR1v1ED.

                                                                     FINDINGS OF FACT

                               1. C.F. C. (hereinafter "minor child") was born on June•               2013.
                                                                                   FF": «.c.
                              2. The natural mother of the minor child is•••••••••••                                    (hereinafter,

                                    "Mother") who currently resides at•••••••••                               York, Pennsylvania

                                    17403.

                              3. The Father of the minor child is••••••                        Jr. (hereinafter, "Father") who is

                                    currently incarcerated at FCI Allenwood Medium ••••••

                                    Ill   White Deer, Pennsylvania    17887.

                              4.    The Agency received a referral in regard to the minor child on June.,                 2013.

                               5.   The Agency filed an Application for Emergency Protective Custody on June 28,

                                    2013. There were allegations that the minor child was born addicted to methadone

                                    and was experiencing withdrawal symptoms.        At the time of delivery, Mother tested

                                    positive for cocaine and the whereabouts of Father were unknown.


                                                                               2



-··. · · -- -   -----i·r   ·---       --     ..               ----------·      .     .......   ----------            • ·----•·•   ••-•••nn•·--••••-i••




                      :!
                         .,                                      Circulated 08/26/2015 03:21 PM




6. In an Order dated July 8, 2013, the Shelter Care hearing was continued at the request

    of Father and the minor child was to continue in temporary legal and physical

    custody of the Agency.

7. The Agency filed a Dependency Petition on July 11, 2013.

8. A Dependency Hearing was subsequently scheduled and held on July 16, 2013.

9. The Court entered an Order on July 16, 2013, adjudicating the minor child

   dependent; legal and physical custody were awarded to the Agency and the minor

   child was placed in foster care. The Court ordered goal of reunification was

   established.

I 0. The minor child has remained dependent and outside of the care and custody of the

   Mother and Father since the filing of the Application for Emergency Protective

   Custody.

11. A Petition for Involuntary Termination of Parental Rights, a Petition to Confirm

   Consent to Adoption, a Consent by Parent of Adoptee, and a Petition for Hearing to

   Change Court Ordered Goal were filed by the Agency on June 11, 2014.

12. A Certification of Acknowledgement of Paternity was filed on June 19, 2014, and

   indicates there is not a claim or acknowledgement on file for the minor child.

13. Family Service Plans were prepared and dated as follows:

       a. Initial Family Service Plan dated July 24, 2013.

       b. Revised Family Service Plan dated December 5, 2013.


                                          3



                                                                                           ·-+---
                          .'                                     Circulated 08/26/2015 03:21 PM




        c. Revised Family Service Plan dated March 4, 2014.

        d. Revised Family Service Plan dated May 6, 2014.

        e. Revised Family Service Plan dated October 28, 2014.

 14. In a Permanency Review Order dated December 5, 2013, the Court made certain

    findings and conclusions, including, but not limited to:

       a. There had been no compliance with the Permanency Plan by the Mother and

           minimal compliance with the Permanency Plan by Father.

       b. Reasonable efforts have been made by the Agency to finalize the Permanency

           Plan.

       c. Mother had made no efforts towards alleviating the circumstances which

           necessitated the original placement and Father had made minimal efforts

           towards alleviating the circumstances which necessitated the original

           placement.

       d. Legal and physical custody of the minor child was awarded to the Agency.

       e. There continued to be a need for placement of the minor child outside the

          care and custody of the Mother and Father.

15. In a Permanency Review Order dated May 6, 2014, the court made certain findings

   and conclusions including, but not limited to:

      a. There had been minimal compliance with the Permanency Plan by Father and

          minimal compliance with the Permanency Plan by Mother.


                                          4
                                                                                                                     Circulated 08/26/2015 03:21 PM




                                           b. Reasonable efforts have been made by the Agency to finalize the Permanency

                                               Plan.

                                           c. Father had made minimal efforts towards alleviating the circumstances which

                                               necessitated the original placement and Mother had made minimal efforts

                                               towards alleviating the circumstances which necessitated the original

                                               placement.

                                           d. Legal and physical custody of the minor child was awarded to the Agency.

                                           e. There continued to be a need for placement of the minor child outside the

                                               care of the Mother and Father.

                                  16. In a Permanency Review Order dated October 28, 2014, the Court made certain

                                      findings and conclusions including, but not limited to:

                                           a. There had been no compliance with the Permanency Plan by the Mother and

                                               minimal compliance with the Permanency Plan by the Father.

                                           b. Reasonable efforts have been made by the Agency to finalize the Permanency

                                               Plan.

                                           c. Mother made no efforts towards alleviating the circumstances which

                                               necessitated the original placement and Father had made no efforts towards

                                               alleviating the circumstances which necessitated the original placement.

                                           d. Legal and physical custody of the minor was awarded to the Agency.
                         i
                         !1
                         H
                         :1
                         li
                         i1                                                       5
                         !i
                         '.J
                         H
                         tr
                         ~I
                         H
.. ······-·   ········   -;\:! -·····----·-----·-··-·--------·-----------   ···-···-· ·····-·· ···--·······---·   ---···------·     . ·--   -------·   .

                         ii
                                                                                                                        Circulated 08/26/2015 03:21 PM




                                                                e. There continued to be a need for placement of the minor child outside the

                                                                    care and custody of the Mother and Father.

                                                         17. Mother executed a Consent by Parent of Adoptee on April 24, 2014.

                                                         18. Mother executed the consent by Parent of Adoptee freely and voluntarily.

                                                         19. Mother executed the Consent by Parent of Adoptee knowingly and intelligently.

                                                         20. Mother executed the Consent by Parent of Adoptee without coercion or duress.

                                                         21. Mother was not intoxicated or under the influence of drugs when she executed the

                                                            Consent by Parent of Adoptee.

                                                         22. No promises or conditions were made to Mother when she executed the Consent by

                                                            Parent of Adoptee.

                                                         23. Mother has not revoked or withdrawn her Consent by Parent of Adoptee.

                                                         24. Mother requests the Court to confirm her Consent by Parent of Adoptee.

                                                         25. Mother was represented by counsel at the time she executed the Consent by Parent of

                                                            Adoptee until December 12, 2014.

                                                         26. The minor child was evaluated by Early Intervention and no services were required,

                                                            although he continues to be tracked.

                                                         27. Proper notice of the Change of Goal/Termination Hearing scheduled for December

                                                            17, 2014, was effectuated upon Mother and Father on October 28, 2014 and

                                            I!              November 3, 2014, respectively.    Mother was not present for the Hearing and Father
                                             Ii
                                             :1
                                             !!             participated via phone.


                                                                                                   6



············----------·-······   ·······-i--i•.-,-····
                                             ;!
                                            li
                                            i:
                                                                                                Circulated 08/26/2015 03:21 PM




                                                                      DISCUSSION

                                 I.      Petition for Change of Goal

                                 Before the Court can change the goal for a child in a juvenile dependency action, the

                          Agency must prove by clear and convincing evidence that the change of goal would be in

                          the child's best interest. In re Interest of M.B., 674 A.2d 702 (Pa. Super. 1996). In making

                          a disposition, the Court should consider what is best suited to the protection and physical,

                         mental, and moral welfare of the child. 42 Pa.CS.A §6351; In re Davis, 502 Pa. 110, 121,

                         465 A.2d 614, 619 (1983 ). In rendering a disposition "best suited to the protection and

                         physical, mental, and moral welfare of the child," the hearing court must take into account

                         "any and all factors which bear upon the child's welfare and which can aid the court's

                         necessarily imprecise prediction about that child's future well-being." In re Davis, 502 Pa.

                         110, 122, 465 A.2d 614, 620 (1983).

                                 The purpose of the Juvenile Act is to preserve family unity and to provide for the

                         care, protection, safety and wholesome mental and physical development of the child. 42

                         Pa.CS.A. 630l(a)(l)-(1. l). The Juvenile Act was not intended to place children in a more

                         perfect home; instead, the Act gives a court the authority to "intervene to ensure that parents

                         meet certain legislatively determined irreducible minimum standards in executing their

                         parental rights." In re L\V., 578 A.2d 952, 958 (Pa. Super. 1990) (emphasis added).

                                When a child is placed in foster care, the parents have an affirmative duty to make

                         the changes in their lives that would allow them to become appropriate parents. In re Diaz,


                                                                        7



----------   ---rl----                                                                                                   •••••••••••--+-.,,N,--.
                                                                         Circulated 08/26/2015 03:21 PM




 669 A.2d 372, 377 (Pa. Super. 1995). A family service plan is created to help give the

 parents some guidelines as to the various areas that need to be improved. In the Interest of

 M.B., 565 A.2d 804, 806 (Pa. Super. 1989), app. Denied, 589 A.2d 692 (Pa. 1990). By

 assessing the parents' compliance and success with this family service plan, the Court can

 determine if the parents have fulfilled their affirmative duty .. In re J.S.W., 651 A.2d 167,

 170 (Pa. Super. 1994).

        Under Section 6351 of the Adoption Act, the Agency has the burden to show a goal

 change would serve the child's best interests and the "safety, permanency, and well-being of

 the child must take precedence over all other considerations."   In re D .P ., 972 A.2d 1221,

 1227 (Pa. Super. 2009), appeal denied, 973 A.2d 1007 (Pa. 2009). Thus, even where the

parent makes earnest efforts, the "court cannot and will not subordinate indefinitely a child's

need for permanence and stability to a parent's claims of progress and hope for the future."

In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

        In the present case, the Agency has proven by clear and convincing evidence that it

is in the child's best interest to change the goal to placement for adoption. Mother

consented to adoption of the minor child on April 24, 2014. The minor child has been in

placement for approximately eighteen (I 8) months. The minor child needs a permanent,

safe and stable environment. Father has been incarcerated since the initiation of this

Dependency proceeding and prior to minor child's birth, As a result, Father has only seen

minor child twice at Court proceedings. Due to his incarceration, Father has not been able


                                               8
                                                                       Circulated 08/26/2015 03:21 PM




 to complete the overwhelming majority of goals set forth for him in the Family Service

 Plans as most of the goals are conditioned on Father's release from prison. However, Father

 has kept the Agency appraised of his changes in address and was able to complete a

 parenting course at York County Prison. Father requested visitation with the minor child but

 his request was denied by the Court due to the minor child's young age and York County

Prison's policy, prior to this year, prohibiting contact visits for male prisoners. Due to

Father's incarceration, Father has made minimal progress towards alleviating the

circumstances which caused the minor child to be placed. Furthermore, Father does not

have a home or job lined up for when he is released from prison.

        Father's projected release date is scheduled for July 7, 2017. Testimony at the

evidentiary hearing indicated that said release date already accounts for reduced sentence

time in response to good behavior and assumes no misconduct going forward. Testimony

also established that Father's original sentence of five (5) years incarceration was imposed

on April 29, 2014.

       Father testified that he has enrolled in a drug treatment program at FCI Allen wood

Medium which could result in a sentence reduction ofup to twelve (12) months.

Additionally, Father testified that he may also receive up to a six (6) month reduction in his

sentence for placement in a half-way house.    Therefore, if Father continues in the drug

treatment program and successfully completes said program he may receive up to twelve

(12) months off of his sentence which would place his release date at July 7, 2016.


                                               9
                                                                                Circulated 08/26/2015 03:21 PM




 Additionally, Father's successful completion of the drug treatment program may allow him

 to be placed in a half-way house as early as January of 2016. However, the Court notes that

 these dates are speculative and conditioned on many factors and a best case scenario

 concerning Father's participation in the drug treatment program. Even if Father meets all of

 the requirements for this early release date, the minor child will be required to wait

 approximately another six (6) months to a year before beginning to form a close relationship

 with Father. The minor child would not be able to live with Father at the half-way house

 and Father would have to begin to establish a relationship with the minor child who will be

approximately three (3) years old when Father finishes his placement in the half-way house

under the best case scenario described above. The minor child will have no bond with

Father and minimal recognition of him at that time.

        Testimony established that Father has sent ten (10) letters and/or pictures to minor

child through the foster family and six (6) letters to the Agency regarding the Dependency

proceeding.    However, contrary to the goal set for Father delineated in Family Service Plans

dated October 28, 2014 and May 6, 2014 for Father to keep in contact with the caseworker

and express an interest in the minor child's well-being, only four ( 4) of these

correspondences over the past eighteen (18) months actually relate to the welfare of the

minor child.

       Overall the court finds that the minor child's best interest demands that the goal be

changed from reunification with a parent to placement for adoption.


                                              10



                                                   ·------------~-   --------
                                                                          Circulated 08/26/2015 03:21 PM




          II.    Petition for Involuntary    Termination    of Parental Rights

          The Agency argues that Father's parental rights to the minor child should be

  terminated pursuant to 23 Pa.C.S. §251 l(a)(l), (2), (5), and (8) of the Adoption Act. The

  Agency has the burden of establishing by clear and convincing evidence that statutory

  grounds exist to justify the involuntary termination of parental rights. In re Child M., 681

 A.2d 793, 797 (Pa. Super. 1996). The clear and convincing standard means that the

 evidence presented by the Agency is so "clear, direct, weighty, and convincing" that one can

 "come to a clear conviction, without hesitancy, of the truth of the precise facts in issue."

 Matter of Sylvester, 555 A.2d 1202, 1202- 1204 (Pa. 1989). The Agency must also present

 evidence proving that the termination of parental rights will serve the child's best interests.

 In the Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 92-93 (Pa. 1998). To

 determine whether termination is within the best interest of the child, the court must

 examine the possible effect the termination would have on the child's needs and general

welfare. In re Adoption of Godzak, 719 A.2d 365, 368 (1998).

 THE AGENCY HAS PROVEN BY CLEAR AND CONVINCING EVIDENCE THAT
    PARENTAL RIGHTS TO THE MINOR CHILD l\1UST BE TERMINATED
                 PURSUANT TO 23 Pa.C.S. §2511(a)(l)

       To terminate parental rights under 23 Pa.C.S. §251 l(a)(l) of the Adoption Act, the

Agency must establish, by clear and convincing evidence, that the parent has either

demonstrated a settled purpose of relinquishing parental claim to a child or has failed to

perform parental duties. In the Matter of Adoption of Charles E.D.M. III, 708 A.2d 88 (Pa.


                                               11
                                                                                  Circulated 08/26/2015 03:21 PM




  1998). Once one of the two factors has been proven, the Court must examine the following

 three factors:

         1.       Parent's explanation for the conduct;

         2.       Post-abandonment contact between parent and child; and

         3.       Effect of termination on child. Id.

         The Agency has proven by clear and convincing evidence that Father has failed to

 perform any parental duties for the child. Father has been incarcerated since before the

 minor child's birth and has only seen the minor child twice at Court proceedings. As a

 result, Father has not performed any parental duties for minor child to date. The termination

 of Father's parental rights will have no immediate effect on the minor child because the

 child does not have a relationship with Father and the foster parents are the only mother and

father the minor child has ever known. Testimony established that the minor child has a

natural and loving relationship with the foster parents and is well-bonded to the family. The

child does not currently have any bond with Father. The Court finds that the termination of

Father's parental rights will provide a benefit to the minor child in that the child will achieve

stability and permanency in a loving and safe home.

       Therefore, for all the reasons stated above, the Agency has proven by clear and

convincing evidence that termination of parental rights to the minor child is justified

pursuant to Section 251 l(a)(l) of the Adoption Act.




                                               12


                                                          .. ····--·····-·-----              ·-------        i
                                                                                                              Circulated 08/26/2015 03:21 PM




                                        THE AGENCY HAS PROVEN BY CLEAR AND CONVINCING EVIDENCE THAT
                                           PARENTAL RIGHTS TO THE MINOR CHILD MUST BE TERMINATED
                                                    PURSUANT TO 23 Pa.C.S. §2511(a)(2), (5), and (8)

                                               111e Agency has also proven by clear and convincing evidence that the parental

                                        rights to minor child should be terminated pursuant to 23 Pa.C.S. §251 l(a)(2), (5), and (8) of

                                        the Adoption Act. The mandates of these sections are as follows:

                                               (2) 111e repeated and continued incapacity, abuse, neglect or refusal of the parent has
                                               caused the child to be without essential parental care, control or subsistence
                                               necessary for his physical or mental wellbeing and the conditions and causes of the
                                               incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent.

                                               (5) The child has been removed from the care of the parent by the court or under a
                                               voluntary agreement with an agency for a period of at least six months, the
                                               conditions which led to the removal or placement of the child continue to exist, the
                                               parent cannot or will not remedy those conditions within a reasonable period of time,
                                               the services or assistance reasonably available to the parent are not likely to remedy
                                               the conditions which led to removal or placement of the child within a reasonable
                                               period of time and termination of the parental rights would best serve the needs and
                                               welfare of the child.

                                              (8) TI1e child has been removed from the care of a parent by the court or under a
                                              voluntary agreement with an agency, 12 months or more have elapsed from thedate
                                              ofremoval or placement, the conditions which led to the removal or placement of the
                                              child continue to exist and termination of parental rights would best serve the needs
                                              and welfare of the child.

                                              The Court finds that the conditions which led the child to placement outside the care

                                       and custody of Mother or Father continue to exist. Father has been incarcerated since before

                                       the minor child's birth and will not be able to make any substantial steps towards remedying

                                       the conditions until after his release. Even upon parole, Father would reside in a half-way

                                       house and would need to obtain housing, employment and transportation in addition to


                                                                                     13
                            ,!
                           :!
                           i
                           :1
-··-···-··---   -··--:;--·-··---·---         ----·-·-·····-·-· -----------·--·-··--------     ... ·-·
                           ;\
                           u
                           i!
                                                                          Circulated 08/26/2015 03:21 PM




 parenting skills for the child. The child has been in placement    for eighteen (18) months and

 is well-bonded   to the foster family.   The minor child has no bond with Father.              According   to

 Father's testimony   and the testimony of Heidi Freese, Assistant Federal Public Defender,

 even if Father successfully   completes the drug treatment program in which he has enrolled

 and receives the maximum reduction in his sentence for doing so, it will be approximately

 another eighteen (18) months from now until Father is discharged      from a half-way house

 following his early release from prison.    If Father does not successfully complete the drug

 treatment program, Father's earliest release date is expected to be July 7, 2017 when the

 minor child will be more than four ( 4) years of age.

        Each termination of parental rights case involving incarcerated parents must be

analyzed on its own facts, keeping in mind that the child's need for consistent parental care

and stability cannot be put aside or put on hold simply because the parent is doing what he is

supposed to do in prison, In re E.A.P ., 944 A.2d 79 (Pa.Super. 2008). Testimony

established that Father was able to complete a parenting course at York County Prison and

has recently enrolled in a drug program at FCI Allenwood Medium. Testimony further

established that Father sent the minor child letters and pictures but only vaguely inquired

about the wellbeing of the minor child on just four ( 4) occasions over the child's past

eighteen ( 18) months of placement. Since the minor child's birth, Father has failed to

perform any parental duties. Due to Father's continued incarceration, Father is unable to

provide the child with essential parental care, control or subsistence necessary for the child's


                                                 14



                                                                             - .. ···-···--·-      ---
                                                                                        Circulated 08/26/2015 03:21 PM




                 wellbeing. The earliest possible date Father could begin to perform even a minimal level of

                 parental duties on behalf of the child is January of 2016 when Father could possibly be

                 placed in a half-way house and when the child is approximately two and a half (2V2) years

                 old.

                         In consideration of this this testimony, the Court finds that the Agency clearly and

                 convincingly established that termination of parental rights is justified pursuant to Sections

                 251 l(a)(2), (5), and (8) of the Adoption Act.

                    IN CONSIDERATION OF §251l(b), TERL'VIINATIONOF PARENTAL RIGHTS
                   \VOULD BEST SERVE THE NEEDS AND \VELFARE OF THE MINOR CHILD

                        Having established the statutory grounds for the involuntary termination of the

                 parental rights of Father, the Court' s final consideration is whether termination of parental

                 rights will best serve the developmental, physical and emotional needs and welfare of the

                 child. 23 Pa.C.S. §251 l(b).

                        [T]he Court must carefully consider the tangible dimension, as well as the intangible
                        dimension - the love, comfort, security, and closeness - entailed in a parent-child
                        relationship. ( citations omitted). The court must consider whether a bond exists
                        between the child and [parent], and whether termination would destroy an existing
                        beneficial relationship. In re: B.N.M., 856 A.2d 847 (Pa. Super. 2004).

                        The Court has thoroughly evaluated the minor child's relationships in this matter.

                 The Court finds that the child has no bond with Father and, as a result, the termination of

                 Father's parental rights will have no immediate effect on the minor child. The Court also

                 finds that the bond between the minor child and foster parents is strong and healthy. At this

                 point, the child recognizes the foster parents as his "mother" and "father" and has sibling

                                                                  15


____   __,_.__              ..   ·-····-····-··--·-·~·--·~---··
                                                                                           Circulated 08/26/2015 03:21 PM




                    relationships with the foster parents, other children. The bond that the minor child has with

                    his foster family can provide safety, security and permanency for the child. Termination of

                    parental rights will best meet the needs of the child and permit the child to achieve the

                    stability that he deserves.

                                                            CONCLUSIONS OF LA\\'

                        1. The current placement of C.F.C. continues to be necessary and appropriate. 42

                             Pa.C.S. §6351 (f)(l ).

                        2. Father has not been able to meet the goals set forth in the family service plans due to

                             his incarceration. 42 Pa.C.S. §6351(£)(2).

                        3.   The circumstances which necessitated the child's original placement have not been

                             alleviated.   42 Pa.C.S. §6351(£)(3).

                        4. The current goal for the child of reunification with a parent is no longer feasible and

                             appropriate because Father has failed to meet the irreducible minimum requirements

                             necessary to parent the child. 42 Pa.C.S. §6351(£)(4).

                        5.   The minor child's best interests demand that the current goal of reunification with a

                             parent be changed to placement for adoption.

                        6.   Father has failed to perform parental duties for a period well in excess of six (6)

                             months. 23 Pa.C.S. §251 l(a)(l).

                        7. The Agency has established by clear and convincing evidence that the incapacity of

                             Father has caused the child to be without parental care, control or subsistence


                                                                     16
           '!
           'i   1
                                                                                                                             :
                                                                                                                            -l-·
-·--------+t- .
                                                                                  Circulated 08/26/2015 03:21 PM




                  necessary for his physical or mental well-being and the condition and causes of the

                  incapacity cannot be remedied by Father. 23 Pa.C.S. §2511 (a)(2).

               8. The Agency has established by clear and convincing evidence that the child was

                  removed from the care of the parent for a period in excess of twelve (12) months and

                  has never been returned to the parent's care. The conditions which led to the child's

                  removal from the parents care continue to exist and Father cannot remedy these

                  conditions within a reasonable time. 23 Pa.C.S. §2511 (a)(5) and (8).

              9. The Consent to Adoption executed by Mother was freely and voluntarily, knowingly

                  and intelligently given and has not been revoked.

                                                   SUM1\1ARY

                  The Court humbly acknowledges that Mother's decision to consent to the Adoption

          of C.F.C. was a difficult decision to reach. The Court fully appreciates Mother's desire and

          commitment to putting C.F.C. 's best interests first and foremost in making said decision.

          Additionally, while the Court fully sympathizes with Father's opposition to his parental

          rights being terminated for C.F.C., the Court believes said action is clearly in the best

          interests of the minor child to promote his welfare and allow him to achieve permanency.

          The Court is therefore executing a Decree terminating Father's parental rights with respect

          to C.F.C. and an Order directing that the current goal ofreunification with parent or

          guardian for C.F.C. is changed to placement for adoption.    Said Order also establishes the

          concurrent goal for C.F.C. to be placement with a legal custodian.


      !                                                  17
 !;
 !!




-r-
 ·,



 .,
 i=

 !!
                                                                               Circulated 08/26/2015 03:21 PM




             Dated:     January 20) 2015                       BY THE COURT)



                                                               ~ta
                                                               TODD R. PLATTS) JUDG




      ii                                                       18
      :i
      :1:,
      '.!
     ,[
.. ~ i·i       -··-·· .. ···------······-·-----·---·   ·----
      i